Citation Nr: 1236058	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  11-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1947 to March 1950 with additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio VARO.  In August 2011, a Travel Board hearing was held before the undersigned at the Roanoke, Virginia RO, which now has jurisdiction of the claims file; a transcript of the hearing is included in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; he submitted additional evidence with a waiver of RO consideration.  In November 2011, the Board reopened the claims and remanded the matters (on de novo review) for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested in service, arthritis of the right knee was not manifested in the first year following the Veteran's discharge from active duty, and a right knee disability is not shown to be related to the Veteran's service.

2.  A chronic right hand disability was not manifested in service, arthritis of the right hand was not manifested in the first year following the Veteran's discharge from active duty, and a right hand disability is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A.  1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).
2.  Service connection for a right hand disability is not warranted.  38 U.S.C.A.  1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  A March 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  Significantly, during the August 2011 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; the Veteran's testimony reflected that he is aware of what he still needs to substantiate his claims.  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for a VA examination in June 2012, which the Board finds to be adequate for reasons that will be discussed below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested in a specified period of time following a veteran's discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  However, lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Right knee disability

The Veteran claims that he has a right knee disability that was incurred in service; specifically, he contends that he injured his right knee while stationed onboard the U.S.S. Providence, in approximately September 1948, when he was walking down a flight of stairs to his living quarters and slipped and fell.  

The Veteran's STRs, which are silent for complaints, findings, treatment, or diagnosis pertaining to the right knee.  On March 1950 service separation examination, the Veteran's extremities, bones, joints, and muscles were found to be normal; no defects were noted.  

On March 1966 VA examination (pursuant to a claim of service connection for a right hand disability), the Veteran reported right hand symptoms as well as chronic sinus complaints of recurrent infections and headaches, but no other complaints.  On physical examination, knee jerks to reflex testing were brisk and equal.  

VA treatment records are silent for any complaints or findings regarding the right knee prior to December 2004, when the Veteran reported right knee pain.  On physical examination, the right knee was slightly swollen with scant effusion; there was no diagnosis regarding the knee.  On February 2005 VA treatment, the Veteran received an injection of Kenalog to the right knee.  

The Veteran submitted an October 2009 medical statement from Dr. "N.T.", who stated that the Veteran had an injury to the right knee while he was serving in the military in the late 1940s, and the area continued to bother him as a consequence.  Dr. N.T. stated that the Veteran had a degenerative process in his knee.  Dr. N.T. opined, "He therefore has service-related discomfort and problems related to these old injuries."

December 2009 lay statements from the Veteran's wife, niece, and neighbor describe his difficulties with his right knee.

At the August 2011 Travel Board hearing, the Veteran testified that, while serving onboard the U.S.S. Providence, he injured his right knee when he slipped on a stainless steel ladder; he testified that he slipped, hit his shoulder, and also banged his right knee.  He testified that he went to sick bay and given a bandage and a pair of crutches.  He testified that he used bandages to stabilize the knee, which improved but still caused him pain.  He testified that there is no record of this incident or of his service onboard the Providence.  He testified that he was issued a knee brace right after service, which he has continued to wear through to the present time.  He testified that he sought VA treatment for his right knee in Hampton, Virginia in 1952 or 1953.  He testified that his right leg has given way on him a few times, and his wife has helped him up.  He testified that he treats the knee with pain medication and the knee brace.  He testified that he never sustained any additional injury to the right knee.

In November 2011, the Board remanded the matter for exhaustive development to obtain VA treatment records from the Hampton and Richmond VAMCs from the 1950s and 1960s, for verification of the age of the knee brace he testified to continually wearing since such treatment, to obtain updated VA treatment records, and to afford the Veteran a VA nexus examination.

VA treatment reports through 2010 contain identical findings to the December 2004 treatment report, still with no diagnosis specific to the right knee; however, diffuse degenerative joint disease was diagnosed.

In a December 2011 statement, the Veteran reported that he was stationed aboard the U.S.S. Providence from September 1948 until January 1949 when he slipped and fell while going down a ladder, causing his right knee to strike one of the bars of the ladder; he reported that he went to sick bay, where a corpsman wrapped a bandage around the knee to keep it from bending, and he was given a pair of crutches which he used for several days.  He stated that he recently went to the Hampton VAMC to have his knee brace examined but was told that it would not be looked at because it was not issued by VA.  He stated that VA never gave him a knee brace and he had been buying them from drug stores since the 1960s; he stated that it is an elastic type of brace that pulls on and it eases his pain.  He noted that he had requested a VA-issued knee brace and would be receiving an injection to the knee for pain relief.

A May 2012 memorandum regarding the determination of an in-service injury noted that requests to both the Hampton and Richmond VAMCs for treatment records from the 1950s and 1960s had been returned with negative responses.  The memorandum summarized the Veteran's December 2011 statement as well and noted that all updated treatment records had been obtained from the Hampton VAMC dated since October 2009.  The memorandum stated that, since no treatment records could be obtained from the Hampton and Richmond VAMCs from the 1950s and 1960s and there is little additional information in the claims file, it could not be determined whether a right knee injury in service is shown.

A July 2012 memorandum also included a formal finding on the unavailability of any VA treatment records for the Veteran from the Hampton and Richmond VA Medical Centers dated in the 1950s and 1960s.

On June 2012 VA examination, the diagnoses included right knee strain and bilateral knee degenerative joint disease.  The Veteran reported that in 1948 he slipped and fell a few steps on a 6-foot ladder and hit his right knee, he saw a corpsman on the ship to get his knee wrapped, and returned to duty until 1950 [when he separated from service].  He reported that after service he worked for a few years at a Naval station, in the Reserves for 4 years, and then as a police officer for 29 years before retiring in 1986.  He reported that he had been wearing knee supports for the last few years.  He reported that the right knee pain was tolerable with resting but the pain was 8 out of 10 in severity with standing and walking.  He reported that he could walk a few blocks if walking slowly, and he was not taking any medications.  The examiner noted that no X-ray had been taken of the knee since the Veteran sought VA treatment in 2002.  

On physical examination, the right knee showed normal ranges of motion, with no muscle atrophy and no sign of inflammations.  Flexion was to 140 degrees or greater with objective evidence of painful motion at 140 degrees or greater, and extension was to 0 degrees (no limitation of extension).  The Veteran was able to perform repetitive-use testing, with no additional limitation in ranges of motion of the knee and lower leg following repetitive-use testing.  The examiner opined that the Veteran does not have any functional loss and/or functional impairment of the knee and lower leg.  There was no tenderness or pain noted to palpation for the joint line or the soft tissues of the right knee.  Muscle strength testing, Lachman's test, posterior drawer test, and medial-lateral instability tests were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran denied any history of shin splints, meniscal conditions, total knee joint replacement, or meniscectomy.  The Veteran reported regular use of right knee supports.  The examiner noted that the Veteran came to the examination with knee support and was in X-ray without knee support.  X-rays of the right knee revealed mild osteoarthritis.  The Veteran did not report that flare-ups impact the function of the right knee and/or lower leg.  

The June 2012 examiner opined that the Veteran's current right knee problem is not related to any injury in service because 1) there was no documentation in service after the reported initial injury date while he was in the Marine Corps, with a lot of physical training and exercise exertions required of active duty Marines; 2) the 1955 examination for Reserve service did not find any problem rendering the Veteran not fit for duty teaching mechanics to other Reserves; 3) the Veteran worked for police law enforcement for 29 years, which the examiner opined he could not have done in less than good physical condition; 4) diffuse degenerative joint disease had been noted since the Veteran began receiving VA care in 2002, at which time he was 74 years old, and the examiner noted that arthritis is common although no X-ray had been performed on the right knee and only Tylenol was prescribed; 5) on examination the Veteran claimed he had severe pain of 8 out of 10 in severity but reported he was not taking any pain medication at all, and the examination did not find any difference in other extremities; the examiner noted that no evidence supported a chronic injury other than age-related, as both knees revealed mild degenerative joint disease; and 6) X-rays showed no difference between the knee with the claimed injury and the knee without injury.  The examiner opined that at his age of 82, the Veteran's degenerative joint disease is "at least likely age related", with the X-rays not providing any supporting evidence of degenerative joint disease related to a distant injury in the 1940s.

The Board finds this opinion to be entitled to great probative weight, as it took into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination complete with X-rays, and includes a very detailed explanation of rationale that cites to factual data.

There is no postservice medical evidence of a right knee disability until 2004, approximately 54 years after the Veteran's discharge from active duty.  Consequently, service connection for a right knee disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that arthritis was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability as a chronic disease under 38 U.S.C.A. § 1137 likewise is not warranted.  

Furthermore, there is no competent evidence that relates the Veteran's right knee disability to his service, or even suggests based on a complete review of the record there may be such nexus.  The Board notes that Dr. N.T.'s October 2009 opinions were based solely on the Veteran's self-reported history and a current physical examination.  There was no review of the claims file (to include the medical evidence of record) and the provider did not account for the factual data that weigh against the Veteran's claim, to include the absence of any documentation of complaints or treatment for an period of time postservice (during which the Veteran was engaged in physically demanding employment), as well as that when the current disability was first documented, decades after service, it was characterized as mild.  The Board therefore finds that this opinion is entitled to minimal probative weight.

The etiology of an insidious process such as arthritis, whether or not it is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  Significant is the 54 year postservice interval during which there is no competent medical evidence that the Veteran received treatment for a right knee disability (while engaging in activities, including police work, that would appear to be inconsistent with any significant knee pathology), as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations.  

In summary, the competent evidence in the matter does not support that the Veteran's current chronic right knee disability (arthritis) is etiologically related to his service/any right knee injury therein.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.

Right hand disability

The Veteran contends that he has a current chronic right hand disability that was incurred in service; specifically, he contends that he injured his right hand while serving at Camp Lejeune, North Carolina, in approximately September 1947, when his assistant machine gunner was feeding the ammunition and did not put the breach down, causing the machine gun to crush the Veteran's right hand and wrist.  His STRs are silent for any treatment or diagnosis regarding the right hand.  A July 1947 X-ray of the right forearm was interpreted as normal.  On March 1950 service separation examination, the extremities, bones, joints, and muscles were found to be normal; no defects were noted.  

Reserve treatment records included a January 1955 report of Naval Reserve enlistment examination, when the Veteran denied any history of arthritis or rheumatism, bone, joint, or other deformity, or "trick" or locked knee; the upper and lower extremities were normal on clinical evaluation.  He was found physically qualified for enlistment in the U.S. Naval Reserve, with the only noted defect being a slight deviation of the nose.  On June 1957 Reserve enlistment examination, the Veteran again denied any history of arthritis or rheumatism, bone, joint, or other deformity, or "trick" or locked knee, and the upper and lower extremities were again normal on clinical evaluation.  A small round scar was noted on the back of the fourth finger of the right hand.  

On December 1965 private treatment, the Veteran reported a crushing injury to the right hand in 1947.  The examining physician Dr. "C.B." noted findings of slight sensory loss of the right hand and some tingling of the hand.  Grip was excellent but motion of the fingers was slow.  The prognosis was good, though further check-ups were suggested.  No treatment was rendered.

On March 1966 VA examination, the Veteran reported that he sustained a crushing injury to the right hand by a machine gun in 1947.  He reported that he did not receive any treatment for fracture, though X-rays were taken at the hospital at Camp Lejeune, North Carolina.  He reported that he stayed at the hospital for two days before returning to duty, and was put on light duty.  He stated that no cast was applied.  On examination, the Veteran complained of a stinging sensation in the right hand and wrist on use.  He reported that he did not have the same use of the right hand that he had of the left.  The VA examiner noted that X-rays of the right wrist and hand showed normal bone texture and no abnormality was found.  On physical examination, examination of the right wrist and all fingers and thumb of the right hand found no abnormality.  Pulsations in the right wrist were strong and normal both in the dependent and elevated positions.  Grip, grasp, and pinch functions were normal.  No skin or muscle atrophy was found.  Reflexes were all normal and brisk.  The examiner opined that the clinical appearance and function of the right hand was normal.  The examiner opined that he could not explain the Veteran's symptoms nor did they seem to stem from a simple contusion of the right hand.  The diagnosis was history of contusion to the right hand with vague symptoms but with no bone, joint, tendon, sensory, or vascular abnormality found.

A January 1967 letter from Dr. C.B. noted that he had treated the Veteran periodically since 1953 or 1954 for pain and tingling in the right hand.  Dr. C.B. noted the Veteran's reported history of having crushed the hand with a machine gun in 1947 while in service.  Dr. C.B. noted that the Veteran continued to have tingling in the hand, and the hand would feel like it locked if he had to grip anything for any length of time and he could not release the grip.  Dr. C.B. noted that the Veteran had received injections of B-12 for the hand problems and that the complaints had become more frequent and more severe.  

In February 1967, the Veteran submitted a buddy statement from a fellow serviceman, Donald Hinsley, who remembered that the Veteran let a 30 caliber machine gun fall on his hand and was then treated at Camp Lejeune Naval Hospital.  He stated that this happened in the latter part of 1947 and he remembered that the Veteran complained of pain in his hand.

In a March 1967 statement, the Veteran reported that in approximately September 1947, while he was serving at Camp Lejeune as a gunner in a machine gun platoon, his right hand was injured during a machine gun drill.  He stated that he was setting up the tripod and another individual was to set the gun on the tripod but dropped the gun, landing on the Veteran's hand which was still on the tripod.  He stated that he was treated at the Camp Lejeune Naval Hospital overnight, an X-ray was taken of his hand, and a splint was placed on the palm of his hand for about 10 days.  He stated that he was later treated at his Company's aid station and then onboard the U.S.S. Providence.

An April 1967 memorandum indicates that a search of the files of the Naval Hospital at Camp Lejeune and the U.S.S. Providence failed to disclose any record of the claimed treatment.

An August 1967 memorandum indicates that the X-ray report logs of the Marine Corps base at Camp Lejeune showed an X-ray for the Veteran dated July 10, 1947.  It was noted that, on the films, there did not appear to be a fracture, however repeat X-rays could be requested for better views if there were concerns.  In an August 1967 X-ray interpretation, the films of the right forearm dated July 10, 1947 were noted to be extremely poor.  No evidence of fracture was seen, and epiphyseal development at the wrist appeared normal.

On November 2002 VA treatment, the Veteran reported that right wrist pain had been a problem for many years and was causing difficulty with writing.  On physical examination, there was marked enlargement of joints in the right hand, considered suggestive of osteoarthritis.  The diagnoses included diffuse degenerative joint disease, including in the right wrist.  June 2003 and December 2003 VA treatment reports were largely similar.  On June 2004 VA treatment, the Veteran complained of chronic right hand pain and burning sensation.  He reported pain in the right hand knuckles, which sometimes made it difficult even to write his name; he reported that his hand would lock up and he had to manually release it with his left hand.  He reported that the right wrist had been a problem for many years and worsened over time.  The diagnosis was diffuse degenerative joint disease, with the right wrist noted to be worse.  The treating physician noted that the right knuckle was painful and stiff with no ulnar deviation, and it was "most likely from [an] old traumatic condition".  The treating physician repeated these same findings and this opinion regarding an "old traumatic condition" on many subsequent VA treatment reports.

On June 2008 and March 2009 VA treatment, the diagnoses included right wrist with history of fracture in the remote past and degenerative joint disease.

An August 2009 letter from Dr. N.T. notes that the Veteran had a hand injury in 1947 while he was serving in the military, and had persistent pain and numbness in the right hand.  Dr. N.T. stated that the hand was a bit deformed on examination although fairly functional.  Dr. N.T. opined, "Therefore, he has a service-related hand injury.  Apparently old records have been lost, but this is to verify that I have evaluated him for this."

The Veteran also submitted lay statements from his wife, niece, and neighbor describing his difficulties with the right hand.

At the August 2011 Travel Board hearing, the Veteran described his right hand injury at Camp Lejeune, North Carolina in 1947.  He testified that he was taken to a hospital where X-rays were taken and his hand was placed in a cast, and he was placed on light duty status for 30 days.  He testified that he submitted a statement from a former fellow service member who was stationed with him at the time of the incident and corroborated the incident as described.  He testified that he had met his wife the previous year and she was aware of his right hand injury and could attest to nerve damage in the hand.  He testified that he sought treatment for his right hand while serving on the cruisers Albany and Gibraltar, as well as the U.S.S. Providence, but he was only given pain medications.  He testified that, although there is a separation examination report of record, he was never actually examined.  He testified that he sought VA treatment for his right hand in Hampton, Virginia, in 1952 or 1953, and was told to not use the hand.  He testified that he next sought VA treatment in Richmond, Virginia in the 1960s.  He testified that his treating VA physician told him his right hand injury was very old and believed it had occurred in service.  He testified that he has not sustained any further injury to the right hand since the incident in service.  

After the Travel Board hearing, the Veteran submitted (with a waiver of RO consideration) two medical opinions regarding his right hand disability, in addition to a duplicate VA treatment record from February 2005.  In an August 2011 medical opinion letter, Dr. "F.T." opined that the Veteran's hand condition is "as least as likely as not originated while on active duty".  In support of the opinion, Dr. F.T. noted that he had been treating the Veteran for several conditions including chronic pain of the right wrist with limitation of activity and contracture.  Dr. F.T. noted that he had reviewed "several documents relating to" the Veteran's right wrist including an active duty medical report and an affidavit from the Veteran's previous physician that reflected injury occurrence on July 10, 1947 during his duties as a machine gun operator.  Dr. F.T. opined that the chronic "disabilitating" pain of the right wrist is a direct result of the injury suffered during active duty in 1947, and exacerbations continued to the present day.

In a September 2011 medical opinion letter, Dr. N.T. opined that the Veteran's right-sided hand/wrist condition "is as least as likely as not originated while active duty".  In support of the opinion, Dr. N.T. cited that there is an X-ray report from July 10, 1947, although other original documents are not available.  He opined that "all we have to go on" is the Veteran's integrity and the date of the X-ray report, and he did not doubt the Veteran's integrity.  Dr. N.T. opined that "something had to have happened to have the medic team do an X-ray" and the Veteran "must have had injury as reported".  Dr. N.T. concluded that the Veteran's [current right] hand condition was due to this injury.

In November 2011, the Board reopened the claim for service connection for a right hand disability based on the submission of new and material evidence.  The Board remanded the matter for exhaustive development to obtain VA treatment records from the Hampton and Richmond VAMCs from the 1950s and 1960s, to obtain updated VA treatment records, and to afford the Veteran a VA nexus examination.

VA treatment reports through 2010 contain largely similar findings to the June 2008 and March 2009 treatment reports, the diagnoses including right wrist with history of fracture in the remote past and degenerative joint disease.

A May 2012 memorandum regarding the determination of an in-service injury noted that requests to both the Hampton and Richmond VAMCs for treatment records from the 1950s and 1960s had been returned with negative responses.  The memorandum also noted that all updated treatment records had been obtained from the Hampton VAMC dated since October 2009.  The memorandum did not further address whether a right hand injury in service is shown.

A July 2012 memorandum also included a formal finding on the unavailability of any VA treatment records for the Veteran from the Hampton and Richmond VA Medical Centers dated in the 1950s and 1960s.

On June 2012 VA examination, the diagnoses included right hand injury, and degenerative joint disease of both wrists and both hands.  The Veteran reported that he served in the Marines from 1947 to 1950 as a machine gunner; he reported that in 1947 at machine gun training, his friend dropped a bridge on his right hand and he was seen at Camp LeJeune.  He was unable to recall whether the injury was to his right wrist or his right hand, but he reported that he wore a cast from the right wrist to fingers for 30 days, during which time he was assigned to light duty, before returning to regular duty until his separation from service in 1950.  He reported that he then worked at a Naval Air Station as a time keeper, and then at a Naval base writing fork lift repairs, followed by 4 years in the Reserves teaching mechanics, and finally 29 years with the police force; he reported that he retired in 1984 because he was "not able to shoot".  The Veteran brought to the examination a letter from Dr. N.T., a 1967 letter from Dr. C.B., and a 1986 orthopedic surgery bill, although it was unclear to the examiner for what treatment the bill was issued.  The Veteran wore a splint which he reported was issued by VA 3 years earlier; the examiner noted that no X-ray had been performed on the right wrist or hand since 2002.  The Veteran reported that his right wrist was constantly painful at 8 out of 10 in severity but he took no medications.  On examination of the hand, osteoarthritis of the fingers was noted; on examination of the wrist, there were normal motions of dorsiflexion, palmar flexion, and deviations, and no muscle atrophy of the forearm was noted.  X-rays revealed mild to moderate degenerative changes of both wrists and hands and moderate small vessel atherosclerosis.  

On physical examination, the Veteran was noted to be right handed.  He reported no flare-ups impacting on right hand function.  There was limitation of motion or evidence of painful motion for all fingers of both hands.  There was no gap between the thumb pad and the fingers.  There was a gap of less than 1 inch between the fingertips of all fingers of both hands and the proximal transverse crease of the palm, or evidence of painful motion in attempting to touch the palm with all fingertips of both hands.  There was no objective evidence of painful motion.  There was no limitation of extension or evidence of painful motion for the index finger or the long finger.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion for any fingers post-test.  The examiner found that the Veteran had no functional loss or functional impairment of any right hand fingers or the thumb, and no additional limitation of motion of any of the fingers or the thumb of the right hand following repetitive-use testing.  There was no tenderness or pain to palpation of the joints or soft tissue of either hand, including the thumb and fingers.  Muscle strength testing was normal.  The thumb and fingers were not ankylosed.  The Veteran reported regular use of a right wrist brace.  The examiner noted X-ray findings of arthritis of both hands and both wrists.  

The June 2012 examiner opined that the Veteran's current right hand problem is not related to any injury in service because there was no documentation in service after the reported initial injury date while he was in the Marine Corps, with a lot of physical training and exercise exertions required of active duty Marines.  The examiner opined that the reported history of something heavy being dropped on the Veteran's hand was not likely a "crush", compared with an object fixed on the ground; the examiner further opined that, because the Veteran wore a cast and was placed on light duty for 30 days followed by a return to full duty without further follow-up examination, it was likely that the injury was not a fracture or severe enough to keep him from staying in the Marines.  The examiner noted that the 1955 examination for Reserve service did not find any problem rendering the Veteran unfit for duty teaching mechanics to other Reserve personnel, as he was working at a Naval air station writing forklift repairments.  The examiner noted that the Veteran worked for police law enforcement for 29 years and opined that the Veteran could not have done this in less than good physical condition, especially being right-handed.  The examiner opined that the Veteran's right hand problem started in 1967, noting Dr. C.B.'s note at that time that the in-service X-ray was not readable but no fracture was found and he could have had a severe injury without X-ray changes; however, the examiner opined that this does not fit with the work history or the examinations repeatedly finding no relationship with an in-service injury.  The examiner found that diffuse degenerative joint disease had been noted since the Veteran began receiving VA care in 2002, at which time he was 74 years old, and the examiner noted that arthritis is common although no X-ray had been performed on the right hand and only Tylenol was prescribed.  The examiner noted that the Veteran claimed he had severe pain of 8 out of 10 in severity yet reported he was not taking any pain medication at all, and the examination did not find any difference in other extremities; the examiner opined that no evidence supported a chronic injury other than age-related degenerative joint disease of the hands.  The examiner noted that X-rays showed no difference between the hand with the claimed injury and the hand without injury.  The examiner opined that at his age of 82, the Veteran's degenerative joint disease is "at least likely age related", with the X-rays not providing any supporting evidence of degenerative joint disease related to a distant injury in the 1940s.  The examiner noted again that X-rays showed mild to moderate degenerative joint disease of both hands and both wrists.

The Board finds this opinion to be entitled to great probative weight, as it takes into account a complete review of the Veteran's claims file and medical history, in addition to a physical examination complete with X-rays, and includes a detailed explanation of rationale, with citation to supporting factual data.

There is no postservice medical diagnosis of any right hand disability until 1967, approximately 17 years after the Veteran's discharge from active duty.  Consequently, service connection for a right hand disability on the basis that such disability became manifest in service, and persisted, is not warranted.  Inasmuch as there is no evidence that arthritis was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability as a chronic disease under 38 U.S.C.A. § 1137 likewise is not warranted.  

Furthermore, there is no competent evidence that relates the Veteran's right hand disability to his service, or even suggests based on a complete review of the record there may be such nexus.  The Board notes that the private opinions from Drs. N.T., F.T., and C.B. were based solely on the Veteran's self-reported history, a select few records chosen by the Veteran (rather than the complete medical record), and a current physical examination.  There was no review of the claims file (to include the medical evidence of record) and no right hand X-rays were taken.  The Board therefore finds that these opinions are entitled to minimal probative weight.

The etiology of an insidious process such as arthritis, i.e., whether or not it is related to a remote injury in the absence of continuity of symptoms (as here) is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter.  Significant is the 17 year postservice interval during which the Veteran received no treatment for a right hand disability (while engaging in occupations that would presumably be inconsistent with less than full use of the major hand), as it weighs heavily against the theory of entitlement (injury in service with continuity of lay-observable symptoms since) that the Veteran could support by his lay observations.  

In summary, the competent evidence in the matter does not support that the Veteran's current right hand disability (arthritis) is related to his service/any right hand injury therein.  Accordingly, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal in the matter must be denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right hand disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


